DETAILED ACTION
Status of Claims
This is a final office action on the merits in response to the amendments and arguments filed on 31 December 2020. 
Claims 1-4, 6-15, and 18-22 were amended. Claims 1-4, 6-15, and 18-22 are currently pending and have been examined. 

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
Claims 8, 12, and 18 are objected to because of the following informalities:  
Claim 8 recites “based on selecting the one or more electronic content elements … the parsed one or more content topics against one or more filerting keywords”, which plainly includes a typographical error and should instead recite “filtering”. Claims 12 and 18 are similarly objected to. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112, 1st
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.



Amended claim 1 recites the non-original limitation of “a database system configured to store one or more electronic content elements received from a content server of a content publisher”. Applicant’s remarks identify [0025]-[0030] of the pre-grant publication as support for the extensive amendments at large. 
The specification does not use or define the term “electronic content element”, but one of ordinary skill in the art would understand the phrase to refer to an advertisement. The specification does not define the term “content publisher”, but one of ordinary skill in the art would understand the phrase to refer to a provider of non-advertising content. As such, one of ordinary skill in the art would understand the identified limitation as requiring the storage of advertisements received from a non-advertiser’s content server. 
The most relevant portion of the original disclosure states: 
[0023] Ad database 112 may store advertisement(s) for display within web pages 408 provided by content publishers 104 and accessed by user computers 102. Ads stored in database 112 may be downloaded from advertiser(s) over Internet 108 or received by ad selection system 106 according to any other suitable approach (e.g., uploaded from portable storage media provided by the advertisers). Alternatively or additionally, ad database 112 may store information associated with the advertisements including, for example, keyword(s), topics/themes (e.g., for determining relevance of the ads to given web pages), associated text and/or graphic(s) (e.g., for simultaneous or separate display), information regarding past performance of the advertisement (e.g., number of click-throughs), associated advertiser identifiers (e.g., for linking to billing information for the advertisers and for linking to other advertisements for the same advertiser), bid and/or purchase amounts by the advertisers, and/or other criteria regarding the display of the ads within web pages provided by content publishers 104 (e.g., an identification of one or more web pages in which a given ad is eligible for display). As used herein, a theme or topic refers to the contextual gist of content (e.g., advertisement or web page). Illustrative, non-exclusive, examples of themes/topics are “San Francisco 49ers”, “Airplane Accident”, and “Bahamas Travel”.

advertisers. Note that the first sentence of this paragraph (“Ad database 112 may store advertisement(s) for display within web pages 408 provided by content publishers 104 and accessed by user computers 102.”) would be parsed by one of ordinary skill in the art as describing web pages provided by content publishers. As such, this disclosure does not support or contemplate that a publisher’s content server would be a source for providing advertising to a database system. The remainder of the original disclosure similarly does not appear to support or contemplate that a publisher’s content server would provide advertising content to a database. As such, one of ordinary skill in the art would not recognize applicant as in possession of the claimed invention at the time of filing. Claims 8, 12, and 18 are similarly rejected. 

Claim Rejections - 35 USC § 112, 2nd
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2-4, 9, 13, and 19-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims not listed below are rejected for dependency. 

Claim 2 recites “wherein the comparison of the parsed one or more text words against one or more filtering keywords includes a comparison of a subset of the parsed one or more text words, subsequent to selecting the one or more filtered electronic elements.” However, Claim 1, which claim 2 depends upon, recites in part, “based on selecting the one or more electronic content elements, selecting, by the server processor, one or more filtered electronic content elements to exclude from displaying on the web page of the first user device, the selected one or more filtered electronic content elements based on a comparison of the parsed one or more text words and/or the parsed one or more content topics against one or more filtering keywords”. 
One of ordinary skill in the art would reasonably understand “the one or more filtered electronic elements” to have antecedent basis in the “selecting … one or more filtered electronic content elements” limitation. As such, claim 2 requires that “the comparison” include operations subsequent to selecting the one or more filtered elements. However, Claim 1 requires selecting the one or more filtered elements based on the comparison. Thus the claim both requires that the comparison happen after the selection, and that the comparison happen prior to the selection. One of ordinary skill in the art would not be able to reconcile this contradiction, and as such would not be able to determine the scope of the claim. As such the claim is indefinite.  Claims 9 and 13 are similarly rejected. For the purposes of examination, the limitation will be interpreted as not requiring the comparison to occur subsequent to the selection. 

Claim 19 recites “the comparison between the one or more filtering keywords and the subset of the parsed one or more text words resulting in at least a partial match.” Due to the most recent claim amendments, there is no antecedent basis for “the subset of the parsed one or more text words.” The lack of antecedent basis for “the subset of the parsed one or text words” makes it unclear whether the comparison is referenced by “the comparison between the one or more filtering keywords and the subset of the parsed one or more text words” is the comparison independent of the “subset” recited in the claims. As such, one of ordinary skill in the art would not be able to determine the scope of the claim, rendering the claim indefinite. Claims 20-22 are similarly rejected. For the purposes of examination, the limitation will be interpreted as referring to the comparison between the one or more filtering keywords and the parsed one or more text words. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


a method for controlling the display of electronic content elements on web pages, the method comprising: storing one or more electronic content elements received from a content publisher; receiving a request from a first user for a first electronic content, the request for the first electronic content including content including one or more text words and one or more content topics; and based on receiving the request for the first electronic content, determining one or more relevancy scores by parsing at least one of the one or more text words and the one or more content topics of the content; based on the one or more relevancy scores, selecting one or more electronic content elements for display; based on selecting the one or more electronic content elements, determining one or more filtered electronic content elements that will be excluded from display, the one or more filtered electronic content elements based on a comparison of the parsed one or more text words and/or the parsed one or more content topics against one or more filtering keywords, the one or more filtering keywords received from the content publisher; determining one or more unfiltered electronic content elements for display; and sending, the one or more unfiltered electronic content elements for display. These limitation set forth a concept of filtering content for distribution according to context, which is a marketing or advertising activity. As such, the claims describe a concept which falls within one of the sub-groupings associated with methods of organizing human activity as described by the 2019 PEG. As such, the claims are determined to recite an abstract idea.
At Prong Two of the 2019 PEG analysis, the additional elements of the claims are to be considered for whether they integrate any recited abstract idea into a practical application. The claims recite the additional elements of at least one processor and a database system configured to store. These elements are recited at an extremely high level of generality and are interpreted as describing a generic computing device used to implement the abstract idea. However, using a generic computing device to implement an abstract idea does not integrate the abstract idea into a practical application. Therefore this additional element does not integrate the abstract idea into a practical application. Further, the system recites the additional element of receiving information from a content server and the additional element of receiving web page content from a device and sending content for display on a webpage of the device. 
At step 2B of the Mayo/Alice analysis, the additional elements are considered for whether they amount to significantly more than an abstract idea. As previously noted, the claims recite an additional element which may be interpreted as a generic computing device used to implement the abstract idea. However, implementing an abstract idea on a generic computer does not add significantly more, similar to how the recitation of the computer in the claim in Alice amounted to mere instructions to apply the abstract idea of intermediated settlement on a generic computer. As such, these elements do not provide an inventive concept and do not constitute significantly more. As previously noted, the claims recite the additional element of receiving data from content server, receiving web page content from a device, and sending content for display on a web page. However, per MPEP 2106, receiving and transmitting data over a network is a well-known, routine, and conventional computer functionality (Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362). As such, these additional elements do not constitute significantly more either individually or with the above computing devices. There are no other additional elements. When considered as a combination, the additional elements generally link the abstract idea to an internet based technological environment involving networked devices. However, Per MPEP 2106.05, generally linking the use of a judicial exception to a particular technological environment has been found by the courts to be insufficient to qualify as significantly more. As such, the combination of additional elements do not amount to significantly more. Therefore, when considered individually and as an ordered combination, the 
Dependent claims 2-4, 6, 7, 9-11, 13-15, and 19-22 further describe the abstract idea, but do not recite any other additional elements. The claims continue to recite an abstract idea, and the previously identified additional elements continue to fail to either integrate the abstract idea into a practical application or amount to significantly more, both when considered individually or as a combination of additional elements. Thus as the dependent claims remain directed to a judicial exception, and as the additional elements of the claims do not amount to significantly more, the dependent claims are not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the 

Claims 1-4, 6-15, and 18-22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Axe et al. (US 2005/0055271 A1) in view of Aubespin et al. (US 2018/0300745 A1). 

Regarding Claim 1, 8, 12, and 18: Axe discloses a system for controlling the display of electronic content on web pages of user devices, the system comprising:
a content server of a content publisher (A content server 210 may permit user devices 250 to access documents. See at least [0039]). `
a server processor configured to execute a series of operations (See at least [0084] and [0085]), including:
receiving, by the server processor, a request from a first user device for a first electronic content, the request for the first electronic content including web page content associated with a web page rendering on a display of the first user device, the web page content including one or more text words and one or more content topics (submit a request for ads to the ad server 120/210. Such an ad request may include a number of ads desired. The ad request may also include document request information. This information may include the document itself (e.g., page), a category or topic corresponding to the content of the document or the document request (e.g., arts, business, computers, arts-movies, arts-music, etc.), part or all of the document request, content age, content type (e.g., text, graphics, video, audio, mixed media, etc.), geo-location information, document information, etc. See at least [0040]. Also: Although the foregoing examples described servers as (i) requesting ads, and (ii) combining them with content, one or both of these operations may be performed by a client device (such as an end user computer for example). See at least [0047]). 
based on receiving the request for the first electronic content, determining, by the server processor, one or more relevancy scores by parsing at least one of the one or more text words and the one or more content topics of the web page content (online advertising systems may use ad relevance information and document content relevance information (e.g., concepts or topics, feature vectors, 
based on the one or more relevancy scores, selecting, by the server processor, one or more electronic content elements for display on the web page of the first user device 
based on selecting the one or more electronic content elements, selecting, by the server processor, one or more filtered electronic content elements to exclude from displaying on the web page of the first user device, the selected one or more filtered electronic content elements based on a comparison one or more text words against one or more filtering keywords, the one or more filtering keywords received from the content publisher (Filtering operations 490 may generate a filtered set 495 of candidate ads (or ad groups) from the candidate ads (or ad groups) 470 using, at least, ads (or ad groups) 485. The ads (or ad groups) 485 may be determined by ad (or ad group) block determination operations 480 using, at least, specific ad block information 446. See at least [0066]. Also: A revised set of content-relevant ads, the concepts of which are depicted in block 860/960, may include a number of ads, such as text ads 1010. The specific ad filtering operations 1020 may filter these ads 1010, using at least the terms specified by the specific ad blocking information 824/924, to generate a reduced set 1030 of ads. Notice that the "block it sunscreen" ad was blocked because its creative text included the term "sunscreen," and because its targeting keywords included the terms "sunscreen" and "UV." The "ultra goggles" ad was also blocked because its creative included the term "UV." See at least [0117]. Also: a partner could simply specify an objectionable ad or an objectionable Web page or Website from which category information, and therefore broad terms, could be derived. See at least [0078]. Also: The present invention enables a content owner partner (e.g., a Website/Web page publisher) to easily block entire broad or narrow categories of ads, and to specify objectionable ad content or targeting. See at least [0021]). 
determining, by the server processor, one or more unfiltered electronic content elements for display on the web page of the first user device (Filtering operations 490 may generate a filtered set 495 of candidate ads (or ad groups) from the candidate ads (or ad groups) 470 using, at least, ads (or ad groups) 485. See at least [0066]. Examiner’s note: The term “unfiltered” is not used or defined by the specification, and is interpreted based on the context to refer to the elements of a set remaining after the set is filtered. In other words, it refers to the elements not removed by filtering.)
sending, by the server processor, the one or more unfiltered electronic content elements to the first user device for display on the web page (The content server 230 may combine the requested document with one or more of the advertisements provided by the ad server 120/210. This combined 

	Axe does not explicitly disclose where the filtering keywords are received from the content server of the content publisher. 
	However, as noted above, Axe discloses that the filtering keywords are received from a content publisher (The present invention enables a content owner partner (e.g., a Website/Web page publisher) to easily block entire broad or narrow categories of ads, and to specify objectionable ad content or targeting. See at least [0021]) and also that Axe discloses content servers (A content server 210 may permit user devices 250 to access documents. See at least [0039]). `
	Axe provides a system where content publishers can specify keywords used to block advertisements from being displayed on websites, which differs from the claimed invention by the substitution of Axe’s general publishers as the source for the keywords with a content server of the publisher as the source. However, Axe demonstrates that the prior art already knew that publishers had content servers. One of ordinary skill in the art could have trivially substituted Axe’s content server into the system of Axe as the specific device used by publishers to provide blocking keywords to the advertising system. One of ordinary skill in the art would have recognized that such a substitution would have predictably resulted in a system where content servers would distribute documents for viewing in addition to providing blocking keywords to ad servers. As such, the identified substitution would have been obvious to one of ordinary skill in the art at the time of invention in view of the disclosures of Axe.

	Axe does not explicitly disclose a database system configured to store one or more electronic content elements received from a server. 
	Aubespin teaches a database system configured to store one or more electronic content elements received from a server and at least one of a keyword, a topic data and an electronic content element criteria (The advertisement 20 may be stored on one or more (e.g., several) advertisement repositories 21, along with other advertisements 20. In some implementations, the advertisement repository 21 can be in data communication with one or more (e.g., several) advertisement servers (not 
	Axe suggests a system which provides advertisements to users, upon which the claimed invention’s incorporation of storage for advertisements can be seen as an improvement. However, as noted above, Aubespin teaches storing advertisements as part of an advertising system. One of ordinary skill in the art could have easily applied the techniques of Aubespin to the system of Axe by incorporating an advertisement storage system to store advertisements to be delivered to users. One of ordinary skill in the art would have recognized that such an application of Aubespin would have predictably resulted in an improved system which could directly deliver advertising content to users without the need for retrieving advertising from an external party or generating advertisements at the time of delivery. As such, the application of Aubespin would have been obvious to one of ordinary skill in the art at the time of invention in view of the disclosures of Axe and the teachings of Aubespin. 

Axe does not explicitly disclose a database system configured to store one or more electronic content elements received from a content server of a content publisher.
However, as noted above, Axe discloses content servers of content publishers (A content server 210 may permit user devices 250 to access documents. See at least [0039]). 
Axe and Aubespin suggests a system providing advertisements to users from an advertisement storage where the advertisements are received from an advertisement generation system, which differs from the claimed invention by the substitution of Aubespin’s advertisement generation system as the source with a content server of a publisher as the source for the advertisements. However, Axe demonstrates that the prior art already knew of content servers of publishers. One of ordinary skill in the art could have trivially substituted the content servers into the system of Axe and Aubespin as the source for the advertisements. Further, one of ordinary skill in the art would have recognized that such a substitution would have predictably resulted in a system for providing advertisements which would receive 
	
	Axe does not explicitly disclose where the selected filtered elements are based on a comparison of the parsed one or more text words and/or the parsed one or more content topics. 
Aubespin teaches selecting one or more filtered electronic content items to exclude from displaying on the web page, the selected one or more filtered electronic content elements based on a comparison of the parsed one or more text words and/or the parsed one or more content topics against one or more filtering keywords (In one implementation, a negative keyword is a word or phrase to which the advertisement 20 is meant to be not responsive (i.e., not served). For example, if "jury duty" is a negative keyword 35 associated with an advertisement 20, then the advertisement 20 will not be served in response to queries or documents containing the phrase "jury duty." See at least [0032]). 
Axe and Aubespin suggests a two-step advertising distribution system which uses a broad filtering process based on the page content, and a second step narrow filtering step of eliminating candidate advertisements based on whether the advertising content matches certain blocked keywords. Axe differs from the claimed invention by the substitution page content for advertising content as the input for the second step of eliminating candidate advertisements. In other words, Axe’s second step eliminates advertisements when the content of the advertisement includes certain blocked keywords, where the claimed invention’s second step eliminates advertisements when the content of the page in which the advertisement will be displayed includes certain blocked keywords. However, Aubespin demonstrates that the prior art already knew of advertising filtering processes where an advertisement is blocked based on a keyword of a document matching a blocked keyword. One of ordinary skill in the art could have trivially substituted the document-basis filtering of Aubespin into the second step narrow filtering of Axe. One of ordinary skill in the art would have recognized that such a substitution would have predictably resulted in a multi-stage advertisement filtering process which would eliminate advertisements from selection based on the page content matching a blocked keyword. As such, the claimed invention would 

Regarding Claim 2, 9, and 13: Axe in view of Aubespin teaches the above limitations. Additionally, Axe discloses wherein the comparison of the one or more text words against one or more filtering keywords includes a comparison of a subset of the one or more text words (Filtering operations 490 may generate a filtered set 495 of candidate ads (or ad groups) from the candidate ads (or ad groups) 470 using, at least, ads (or ad groups) 485. The ads (or ad groups) 485 may be determined by ad (or ad group) block determination operations 480 using, at least, specific ad block information 446. See at least [0066]. Also: A revised set of content-relevant ads, the concepts of which are depicted in block 860/960, may include a number of ads, such as text ads 1010. The specific ad filtering operations 1020 may filter these ads 1010, using at least the terms specified by the specific ad blocking information 824/924, to generate a reduced set 1030 of ads. Notice that the "block it sunscreen" ad was blocked because its creative text included the term "sunscreen," and because its targeting keywords included the terms "sunscreen" and "UV." The "ultra goggles" ad was also blocked because its creative included the term "UV." See at least [0117]. Also: a partner could simply specify an objectionable ad or an objectionable Web page or Website from which category information, and therefore broad terms, could be derived. See at least [0078]. Also: The present invention enables a content owner partner (e.g., a Website/Web page publisher) to easily block entire broad or narrow categories of ads, and to specify objectionable ad content or targeting. See at least [0021]. Examiner’s note: The definition of a “subset” is such that a set A is a subset of a set B if all elements of A are also elements of B. Note that “subset” does not require that the elements of set A be fewer than the elements of set B. As such, the broadest reasonable interpretation of “a comparison of a subset of the parsed one or more text words” includes a comparison of the parsed one or more text words). 

Regarding Claim 3: Axe in view of Aubespin teaches the above limitations. Additionally, Axe discloses wherein one of the one or more filtering keywords and the subset of the one or more text words relate to a display format of the one or more electronic content elements on the web page (Filtering operations 490 the one or more electronic content elements on the web page” in claim 1 which recites “sending, by the server processor, the one or more unfiltered electronic content elements to the first user device for display on the web page.” As such, one of ordinary skill in the art would understand “the one or more electronic content elements on the web page” to refer to the selected and sent electronic content elements. Examiner’s Note: The specification does not define or describe what it means for the filtering keywords or parsed text to relate to a display format. The plain and ordinary meaning of relate refers to there being some connection or association between the two things, as such the broadest reasonable interpretation of relate includes any connection or association between elements. As Axe’s filtering keywords and parsed text is used to determine what content is selected and sent, these items are related to the selected and sent content and its display parameters). 

Regarding Claim 4: Axe in view of Aubespin teaches the above limitations. Additionally, Axe discloses wherein one of the one or more filtering keywords and the subset of the one or more text words relate to a display location of the one or more electronic content elements on the web page (Filtering operations 490 the one or more electronic content elements on the web page” in claim 1 which recites “sending, by the server processor, the one or more unfiltered electronic content elements to the first user device for display on the web page.” As such, one of ordinary skill in the art would understand “the one or more electronic content elements on the web page” to refer to the selected and sent electronic content elements. Examiner’s Note: The specification does not define or describe what it means for the filtering keywords or parsed text to relate to a display location. The plain and ordinary meaning of relate refers to there being some connection or association between the two things, as such the broadest reasonable interpretation of relate includes any connection or association between elements. As Axe’s filtering keywords and parsed text is used to determine what content is selected and sent, these items are related to the selected and sent content and its display parameters). 

Regarding Claim 6, 10, and 14: Axe in view of Aubespin teaches the above limitations. Additionally, Axe discloses wherein the selected one or more filtered electronic content elements is further based on one of a calculation of relevancy between the web page and the one or more electronic content elements, a past performance of the one or more electronic content elements on the web page, and a combination of the relevancy and past performance (Generally, such online advertising systems may use relevance information of both candidate advertisements and a document to determine a score of each ad relative to the document. The score may be used to determine whether or not to serve an ad in association with the document (also referred to as eligibility determinations), and/or to determine a relative attribute (e.g., screen position, size, etc.) of one or more ads to be served in association with the document. The determination of the score may also use, for example, one or more of (1) one or more performance parameters (e.g., click-through rate, conversion rate, user ratings, etc.) of the ad, (2) quality information about an advertiser associated with the ad, and (3) price information (e.g., a maximum price per result (e.g., per click, per conversion, per impression, etc.)) associated with the ad. See at least [0016] and Fig. 4). 

Regarding Claim 7, 11, and 15: Axe in view of Aubespin teaches the above limitations. Additionally, Axe discloses wherein parsing the one or more content topics includes ranking a predetermined number of the one or more content topics of the web page content (A number (which may be subject to a predetermined limit) of the most relevant concepts of the Web page document 810 may be extracted. As shown, in this example, the most relevant concepts 830 may include weather, lake tahoe, temperature, ski, boat, and allergies. See at least [0115] and Fig. 8. Examiner, Examiner notes that Claim 7 only further narrows a limitation required in the alternative (Note Claim 1: “parsing at least one of the one or more text words and the one or more content topics of the web page content”). As Axe separately discloses the alternative limitation not further limited, Axe in view of Aubespin would continue to make obvious the claimed invention even if Axe did not disclose the identified limitation). 

Regarding Claim 19, 20, 21, and 22: Axe in view of Aubespin teaches the above limitations. Additionally, Axe discloses wherein the selected one or more filtered electronic content elements is further based on the comparison between the one or more filtering keywords and the subset of the one or more text words resulting in at least a partial match (Filtering operations 490 may generate a filtered set 495 of candidate ads (or ad groups) from the candidate ads (or ad groups) 470 using, at least, ads (or ad groups) 485. The .

Response to Arguments
Applicant’s Argument Regarding 112(a) Rejections of claims 1-4, 6-15, and 18-22: Applicant amends the claims to address the rejection. 
Examiner’s Response: Applicant's amendments filed 31 December 2020 have been fully considered and they address the identified issues. The prior rejections under 112(a) are withdrawn. 

Applicant’s Argument Regarding 112(b) Rejections of claims 1-4, 6-15, and 18-22: Applicant amends the claims to address the rejection. 
Examiner’s Response: Applicant's amendments filed 31 December 2020 have been fully considered and they address the identified issues. The prior rejections under 112(b) are withdrawn. 

Applicant’s Argument Regarding 101 Rejections of claims 1-4, 6-15, and 18-22: The claims, when read as a whole, and in light of the written description, are directed to an improved technological process for optimal filtration of electronic content for distribution to web pages on displays of user devices. The test to apply to the claims is whether the claims “focus on a specific means or method that improves the 
Examiner’s Response: Applicant's arguments filed 31 December 2020 have been fully considered but they are not persuasive.
	Applying applicant’s asserted test, Examiner does not concur that the claims “focus on a specific means or method that improves the relevant technology”, and finds the claims much closer to being “directed to a result or effect that itself is the abstract idea and merely invoke generic processes or machinery.” Further, Examiner notes that the referenced portion of the specification does not appear to suggest that the claims “focus on a specific means”, does not appear to assert any improvement to technology, and does not appear to identify any technological problem. Examiner notes MPEP 2106.05(a) which states that “If it is asserted that the invention improves upon conventional functioning of a computer, or upon conventional technology or technological processes, a technical explanation as to how to implement the invention should be present in the specification.” The present specification does not appear to include a technical explanation as to how to implement the invention. As such, the present claims do not appear to set forth any improvement to technology, and applicant’s argument is unpersuasive. 

Applicant’s Argument Regarding 103 Rejections of claims 1-4, 6, 8-10, 12-14, and 18-22: Kovinsky, Rothrock, Agarwal, and Henkin, taken alone or in combination, fail to disclose or suggest each and every element in the rejected claims. 
Examiner’s Response: Applicant's arguments filed 31 December 2020 have been fully considered but they are rendered moot by the extensive amendments to claims 1, 8, 12, and 18. 

Additional Considerations
The prior art made of record and not relied upon that is considered pertinent to applicant’s disclosure can be found in the office action mailed 6 October 2020. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bion A Shelden whose telephone number is (571)270-0515.  The examiner can normally be reached on M-F, 12pm-10pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime S Rojas can be reached on (571)270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/Bion A Shelden/Examiner, Art Unit 3681                                                                                                                                                                                                        2021-01-29